Case 1:19-cr-00186-LO Document 34 Filed 10/04/19 Page 1 of 6 PagelD# 193

AO 245B (Rev, 09/11)(VAED rev. 2) Sheet 1 - Judgment in a Cnminal Case

 

UNITED STATES DISTRICT COURT
Eastern District of Virginia
Alexandria Division

UNITED STATES OF AMERICA
Vv. Case Number: 1:19CR186-001

ROBERT MUTUA MULI USM Number:78216-061
Defendant's Attorney: Kevin Wilson, Esq.
Defendant.

JUDGMENT IN A CRIMINAL CASE

The defendant pleaded guilty to Count One of the Criminal Information.

Accordingly, the defendant is adjudicated guilty of the following counts involving the indicated offenses.

Title and Section Nature of Offense Offense Class Offense Ended Count
18 U.S.C. § 1349 Conspiracy to Commit Wire Fraud Felony September 2018 One

As pronounced on October 4th, 2019, the defendant is sentenced as provided in pages 2 through 6 of this Judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984,

It is ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any change
of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment
are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of material
changes in economic circumstances.

Signed this 4th day of October, 2019.

LOR

Liam O'Grady
United States District Judge
Case 1:19-cr-00186-LO Document 34 Filed 10/04/19 Page 2 of 6 PagelD# 194
AO 245B (Rev. 09/11)(VAED rev. 2) Judgment in a Criminal Case Page 2 of 6

Sheet 2 - Imprisonment

 

Defendant's Name: MULI, ROBERT MUTUA
Case Number: 1:19CR186-001

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a
term of THIRTY-THREE (33) MONTHS with credit for time served.

The Court makes the following recommendations to the Bureau of Prisons:
The defendant is to be placed at FCI Elkton in Ohio.

The defendant is remanded to the custody of the United States Marshal.

 

 

 

 

 

RETURN
| have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this Judgment.

 

UNITED STATES MARSHAL

By

 

DEPUTY UNITED STATES MARSHAL
Case 1:19-cr-00186-LO Document 34 Filed 10/04/19 Page 3 of 6 PagelD# 195
AO 245B (Rev. 09/11)(VAED rev. 2) Judgment in a Criminal Case Page 3 of 6

Sheet 3 - Supervised Release

 

Defendant’s Name: MULI, ROBERT MUTUA
Case Number: 1:19CR186-001

SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of THREE (3) YEARS.

The Probation Office shall provide the defendant with a copy of the standard conditions and any special conditions of
Supervised Release.

The defendant shall report to the probation office in the district to which the defendant is released within 72 hours of
release from the custody of the Bureau of Prisons.

The defendant shall not commit another federal, state or local crime.

The defendant shall not unlawfully possess a controlled substance. The defendant shall refrain from any unlawful use
of a controlled substance. The defendant shall submit to one drug test within 15 days of release from imprisonment and
periodic drug tests thereafter, as determined by the court.

The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.

If this judgment imposes a fine or restitution obligation, it is a condition of Supervised Release that the defendant pay
any such fine or restitution in accordance with the Schedule of Payments set forth in the Criminal Monetary Penalties
sheet of this judgment.

STANDARD CONDITIONS OF SUPERVISED RELEASE

The defendant shall comply with the standard conditions that have been adopted by this court set forth below:

1) the defendant shall not leave the judicial district without the permission of the court or probation officer;

2) the defendant shall report to the probation officer and shall submit a truthful and complete written report within the
first five days of each month;

3) the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the
probation officer;

4) the defendant shall support his or her dependents and meet other family responsibilities;

5) the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling,
training, or other acceptable reasons;

6) the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;

7) the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or
administer any narcotic or other controlled substance or any paraphernalia related to such substances, except as
prescribed by a physician:

8) the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or
administered;

9) the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any
person convicted of a felony, unless granted permission to do so by the probation officer:

10) the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit
confiscation of any contraband observed in plain view of the probation officer:

11) the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law
enforcement officer;

12) the defendant shall not enter into any agreement to act as an informer for a special agent of a law enforcement
agency without the permission of the court;

13) as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the
defendant's criminal record or personal history or characteristics and shall permit the probation officer to make such
notifications and to confirm the defendant's compliance with such notification requirement.
Case 1:19-cr-00186-LO Document 34 Filed 10/04/19 Page 4 of 6 PagelD# 196
AO 245B (Rev. 09/11)(VAED rev. 2) Judgment in a Criminal Case Page 4 of 6

Sheet 3A - Supervised Release

 

Defendant's Name: MULI, ROBERT MUTUA
Case Number: 1:19CR186-001

SPECIAL CONDITIONS OF SUPERVISION

While on Supervised Release pursuant to this Judgment, the defendant shall also comply with the following additional
special conditions:

Ll. The defendant is prohibited from engaging in any aspect of the banking business. or any similar
occupation where the defendant would have access to money.

2. The defendant shall apply all monies received from income tax refunds, lottery winnings, inheritances,
judgements, and any anticipated or unexpected financial gains, to the outstanding court-ordered financial
obligations, or in a lesser amount to be determined by the court, upon the recommendation of the
probation officer.

3. The defendant shall not incur new credit charges or open additional lines of credit without the approval of
the probation officer.

a, The defendant shall provide the probation officer access to any requested financial information.

5. The defendant shall participate in a program approved by the United States Probation Office for mental
health treatment. The cost of this program is to be paid by the defendant as directed by the probation
officer.

6. The defendant shall cooperate with the Department of Homeland Security United States Immigration and

Customs Enforcement in any deportation review in accordance with established procedures provided by
the Immigration and Naturalization Act, 8 U.S.C. 1101 et seq. If ordered deported, the defendant shall
remain outside of the United States.
Case 1:19-cr-00186-LO Document 34 Filed 10/04/19 Page 5 of 6 PagelD# 197
AO 245B (Rev. 09/11)(VAED rev. 2) Judgment in a Criminal Case Page 5 of 6

Sheet 5 — Criminal Monetary Penalties

 

Defendant’s Name: MULI, ROBERT MUTUA
Case Number: 1:19CR186-001

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the Schedule of Payments on Sheet 6.

Count Assessment Fine Restitution

One $100.00 $0.00 $744,401.74

TOTALS: $100.00 $0.00 $744,401.74
FINES

No fines have been imposed in this case.

RESTITUTION

See attached Restitution Judgment filed on October 4th, 2019.
Case 1:19-cr-00186-LO Document 34 Filed 10/04/19 Page 6 of 6 PagelD# 198
AO 245B (Rev. 09/11) (VAED rev. 2) Judgment in a Criminal Case Page 6 of 6
Sheet 6 — Schedule of Payments

 

Defendant’s Name: MULI, ROBERT MUTUA
Case Number: 1:19CR186-001

SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties are due as follows:
The special assessment shall be due in full immediately.

Interest on the restitution is waived. On any unpaid balance. the defendant shall pay to the Clerk at least $100.00 per
month beginning 60 days from the inception of supervised release. The court reserves the option to alter this amount,
depending upon defendant’s financial circumstances at the time of supervised release.

The defendant shall forfeit the defendant's interest in the following property to the United States:
SEE Consent Order of Forfeiture entered by the Court on October 4, 2019.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary
penalties is due during imprisonment. All criminal monetary penalties, except those payments made through the Federal
Bureau of Prisons’ Inmate Financial Responsibility Program, are made to the Clerk of the Court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.
Payments shall be applied in the following order: (1) assessment (2) restitution principal (3) restitution interest (4) fine
principal (5) fine interest (6) community restitution (7) penalties and (8) costs, including cost of prosecution and court
costs.

Nothing in the court's order shall prohibit the collection of any judgment, fine, or special assessment by the United States.
